ERICKSON, Justice.
This case is again before us for proceedings not inconsistent with Colorado v. Bannister, — U.S. -, 101 S.Ct. 42, 66 L.Ed.2d 142 (1980). In People v. Bannister, Colo., 607 P.2d 978 (1980), we suppressed evidence seized from Peter Rodney Bannister’s automobile in an attempt to comply with the directions contained in Arkansas v. Sanders, 442 U.S. 753, 99 S.Ct. 2586, 61 L.Ed.2d 235 (1979).
The Supreme Court of the United States, in its reversal, determined that Chambers v. Maroney, 399 U.S. 42, 90 S.Ct. 1975, 26 L.Ed.2d 419 (1970) and Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925), provided an exception to the warrant requirement when an automobile, is stopped and police have probable cause to believe it contains evidence of a crime. Compare, Coolidge v. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971) with Arkansas v. Sanders, supra, and Cady v. Dombrowski, 413 U.S. 433, 93 S.Ct. 2523, 37 L.Ed.2d 706 (1973).
In People v. Bannister, supra, we held that while a plain view sighting of contraband, or other evidence of a crime in an automobile may be sufficient to establish probable cause to obtain a warrant, the search of the automobile, and the seizure of evidence, could not be carried out without a search warrant. This determination was in accordance with our holdings in People v. Hicks, 197 Colo. 168, 590 P.2d 967 (1979); People v. Hampton, 196 Colo. 466, 587 P.2d 275 (1978); People v. Neyra, 189 Colo. 367, 540 P.2d 1077 (1975); and People v. Railey,
*72178 Colo. 297, 496 P.2d 1047 (1972). To the extent that those cases are inconsistent with the decision of the Supreme Court of the United States in Colorado v. Bannister, supra, they are overruled.1
Accordingly, we remand this case to the district court and now reverse the ruling of the district court which suppressed the evidence seized from defendant, Peter Rodney Bannister’s automobile.

. We note that the holding of Colorado v. Bannister, supra, is consistent with our holdings in People v. Coulson, 192 Colo. 53, 555 P.2d 516 (1976); Atwood v. People, 176 Colo. 183, 489 P.2d 1305 (1971); People v. Olson, 175 Colo. 140, 485 P.2d 891 (1971); and People v. Clark, 173 Colo. 129, 476 P.2d 5649 (1970).